Exhibit 10.17

 

Name of Executive: Scott Green

Position:

Executive Vice President and Chief Operating Officer

Fiscal Year 2021 Base Salary:$350,000

 

Effective Date:June 1, 2020

 

Pre-Change of Control Severance Multiplier is:1x

Post-Change of Control Severance Multiplier is:2x

 

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT

This Amended and Restated Executive Employment Agreement (“Agreement”) is
between the executive named above (“Executive”), and Orion Energy Systems, Inc.
(“Orion” or the “Company”) effective as of the effective date set forth above
(‘Effective Date”) and amends and restates in its entirety the existing
Executive Employment and Severance Agreement between the Executive and the
Company dated and effective as of August 6, 2016 (“Prior Agreement”).

WHEREAS, the Executive is currently employed by Orion as its Executive Vice
President and Chief Operating Officer and is currently subject to the Prior
Agreement.

WHEREAS, Orion and Executive desire to amend and restate the terms and
conditions on which Executive will continue to be employed with Orion as its
Executive Vice President and Chief Operating Officer on and after the Effective
Date, and under which Executive will receive severance in the event that
Executive separates from service with Orion under certain circumstances,
including after the Company experiences a Change of Control.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1.Effective Date; Term.  This Agreement shall become effective on the Effective
Date and continue until terminated as set forth in Section 4
hereof.  Termination of this Agreement will not affect the rights or obligations
of the parties hereunder arising out of, or relating to circumstances occurring
prior to the termination of this Agreement, which rights and obligations will
survive the termination of this Agreement.  

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:

(a)“Accrued Benefits” shall mean, as of the Termination Date, the sum of:
(i) Executive’s Base Salary earned but not paid for the time period ending with
the Termination Date; (ii) any other earned but unpaid amounts as of the
Termination Date, and (iii) any other payments or benefits to be provided to
Executive by Orion pursuant to

 

--------------------------------------------------------------------------------

 

any employee benefit plans or arrangements adopted by Orion, to the extent such
amounts are due from Orion.

(b)“Base Salary” shall mean the Executive’s annual base salary with Orion as in
effect from time to time beginning with the initial Base Salary noted above.

(c)“Board” shall mean the board of directors of Orion or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.

(d)“Cause” shall mean a good faith finding by Orion that Executive has
(i) failed, neglected, or refused to perform his employment duties from time to
time assigned to him (other than due to death or Disability); (ii) committed any
willful, intentional, or grossly negligent act having the effect of materially
injuring the interest, business, or reputation of Orion; (iii) violated or
failed to comply in any material respect with Orion’s published rules,
regulations, or policies, as in effect or amended from time to time; (iv)
committed an act constituting a felony or misdemeanor involving moral turpitude,
fraud, theft, or dishonesty; (v) misappropriated or embezzled any property of
Orion (whether or not such act constitutes a felony or misdemeanor); or (vi)
breached any material provision of this Agreement or any other applicable
confidentiality, non-compete, non-solicit, general release, covenant not-to-sue,
equity award agreement or other agreement with Orion.

(e)“Change of Control” shall mean and be limited to the occurrence of any of the
following:

(i)the acquisition by any “person” (as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than (A) Orion
or any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under any employee benefit plan of Orion or any of its subsidiaries, or (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) directly or
indirectly, of securities of Orion by reason of having acquired such securities
during the twelve month period ending on the date of the most recent acquisition
representing 20% or more of the then outstanding shares of the common stock of
Orion, or the combined voting power of Orion’s then outstanding securities
entitled to vote generally in the election of directors (the “Company Voting
Stock”); or

(ii)the majority of members of Orion’s Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of Orion’s Board before the date of the appointment or
election; or

(iii)the consummation of a merger, consolidation, reorganization or share
exchange of Orion with any other corporation or the issuance of Company Voting
Stock in connection with a merger, consolidation, reorganization or share

2

 

--------------------------------------------------------------------------------

 

exchange of Orion which requires approval of the shareholders of Orion, other
than (A) a merger, consolidation, reorganization or share exchange which would
result in the Company Voting Stock outstanding immediately prior to such merger,
consolidation, reorganization or share exchange continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
Company Voting Stock or such surviving entity or any parent thereof outstanding
immediately after such merger, consolidation, reorganization  or share exchange,
or (B) a merger, consolidation or share exchange effected to implement a
recapitalization of Orion (or similar transaction) in which no “person” (defined
above) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of Orion (not including in the securities beneficially
owned by such “person” (defined above) any securities acquired directly from
Orion or its affiliates (within the meaning of Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended) pursuant to the express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
Orion or the Company Voting Stock; or

(iv)the consummation of a plan of complete liquidation or dissolution of Orion
or a sale or disposition by Orion of all or substantially all of Orion’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), in each case, which requires approval of the shareholders
of Orion, other than a sale or disposition by Orion of all or substantially all
of Orion’s assets to an entity at least seventy-five percent (75%) of the
combined voting power of the outstanding voting securities of which are owned by
“persons” (defined above) in substantially the same proportions as their
ownership of Orion immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Orion immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in Orion, an entity that owns all or substantially all of the assets
or Company Voting Stock of Orion immediately following such transaction or
series of transactions.

(f)“COBRA” shall mean the provisions of Code Section 4980B.

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, including any
successor provisions thereto.

(h)“Competing Product” means any product or service which is sold or provided in
competition with a product or service:  (A) that Executive sold or provided on
behalf of Orion at some time during the twelve (12) months immediately preceding
the Termination Date; (B) that one or more Orion executives or business units
managed,

3

 

--------------------------------------------------------------------------------

 

supervised or directed by Executive, sold or provided on behalf of Orion at some
time during the twelve (12) months immediately preceding the Termination Date;
(C) that was designed, developed, tested, distributed, marketed, provided or
produced by Executive (individually or in collaboration with other Orion
executives) or one or more Orion executives or business units managed,
supervised or directed by Executive at some time during the twelve (12) months
immediately preceding the Termination Date; or (D) that was designed, tested,
developed, distributed, marketed, produced, sold or provided by Orion with
management or executive support from Executive at some time during the twelve
(12) months immediately preceding the Termination Date.

(i)“Disability” shall mean a total and permanent mental or physical disability
precluding Executive from performing the material and substantial duties of his
employment for 180 days during any twelve (12)-month period.  For purposes of
this Agreement, the Executive shall be deemed totally and permanently disabled
at the end of such 180th day and which makes Executive eligible to receive
benefits under Orion’s long-term disability plan.  

(j)“Good Reason” shall mean the occurrence of any of the following without the
consent of Executive:  (i) a material diminution in the Executive’s Base Salary;
(ii) a material change in the geographic location at which the Executive must
perform services; (iii) a material diminution in the Executive’s duties,
authority or responsibilities; or (iv) a material breach by Orion of any
provisions of this Agreement or any equity award agreement with Orion to which
the Executive is a party.

(k)“Key Employee” means any person who at the Termination Date is employed or
engaged by Orion and with whom Executive has had material contact in the course
of employment during the twelve (12) months immediately preceding the
Termination Date, and (i) is a manager, officer or director of Orion; (ii) is in
possession of Confidential Information and/or Trade Secrets of Orion; and/or
(iii) is directly managed by or reports to Executive as of, or at any time prior
to, the Termination Date.

(l)“Restricted Customer” means a customer of Orion to which Executive, or one or
more individuals or Orion business units supervised, managed, or directed by
Executive, sold or provided products or services on behalf of Orion during the
twelve (12)-month period immediately preceding the Termination Date.

(m)“Restricted Territory” means: (A) Territories (as the term “Territory” is
defined below) in which Executive or one or more Orion employees or business
units managed or directed by Executive provided products or services on behalf
of Orion during the twelve (12)-month period immediately preceding the
Termination Date; (B) Territories in which one or more Orion employees or
business units managed or directed by Executive sold or solicited the sale of
products or services on behalf of Orion during the twelve (12)-month period
immediately preceding the Termination Date; (C) Territories in which Executive
or one or more Orion employees or business units managed or directed by
Executive or receiving management or executive support from Executive provided,
sold or solicited the sale of products or services on behalf of Orion during the
twelve (12)-month period immediately preceding the Termination Date; or (D)
Territories in which Orion sold

4

 

--------------------------------------------------------------------------------

 

or provided products or services designed, developed, tested, or produced by
Executive (either individually or in collaboration with other Orion employees)
or by Orion employees or business units working under Executive’s direction,
management or control during the twelve (12)-month period immediately preceding
the Termination Date.  Notwithstanding the foregoing, the term Restricted
Territory is limited to Territories in which Orion sold or provided in excess of
one hundred thousand dollars (US $100,000) in the aggregate worth of products or
services in the twelve (12)‑month period immediately preceding the Termination
Date.

(i)“Separation from Service” shall have the meaning set forth in Code Section
409A and the related Treasury Regulations; provided, that for this purpose, a
“separation from service” is deemed to occur on the date that Orion and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 50% of the average level of bona fide
services provided in the immediately preceding thirty-six (36) months.

(n)“Services” means sales, financial, supervisory, management, engineering,
scientific, or other services of the type  performed for Orion by Executive or
one or more Orion executives managed, supervised or directed by Executive during
the final twenty-four (24) months preceding the Termination Date, but shall not
include clerical, menial or manual labor.

(o)“Severance Payment” shall mean the Executive’s Base Salary at the time of the
Termination Date plus the average of the annual bonuses earned by the Executive
with respect to each of the three completed fiscal years of Orion preceding the
fiscal year in which the Termination Date occurs (or such lesser number of
fiscal years for which the Executive was employed by Orion, with any partial
year’s bonus being annualized with respect to such fiscal year) multiplied by
the severance multiplier set forth above; provided that if Executive’s
Termination Date occurs on or following a Change of Control, the multiplier
described above shall be increased to the post-Change of Control severance
multiplier set forth above and any reduction in Executive’s Base Salary since
the date of the Change of Control shall be ignored.  

(p)“Strategic Customer” means a customer of Orion that purchased a product or
service from the Orion during the twelve (12)-month period immediately preceding
the Termination Date, but is limited to individuals and entities concerning
which Executive learned, created or reviewed Confidential Information or Trade
Secrets on behalf of Orion during the twelve (12)-month period immediately
preceding the Termination Date. 

(q)“Termination Date” shall mean the date of the Executive’s termination of
employment from Orion, as further described in Section 4.

(r)“Territory” means a state within the United States, the District of Columbia,
a territory of the United States, and/or a foreign nation.

5

 

--------------------------------------------------------------------------------

 

(s)“Third Party Confidential Information” means information received by Orion
from others that Orion has an obligation to treat as confidential.

(t)“Trade Secret” means a Trade Secret as that term is defined under Wis. Stat.
§ 134.90, or its successor provision.

3.Employment of Executive.

(a)Position.

(i)Executive shall serve in a full-time capacity in the position set forth above
or in any other position and/or with such other duties as determined from time
to time, or at any time, by Orion.

(ii)Executive will devote Executive’s full business time and best efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of Orion; provided that nothing
herein shall preclude Executive, subject to the prior approval of Orion, from
accepting appointment to or continuing to serve on any board of directors or
trustees of any business organization or any charitable organization; further
provided in each case, and in the aggregate, that such activities do not
materially conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 7.  

(b)Base Salary.  Orion shall pay Executive a Base Salary at the annual rate set
forth above, payable in regular installments in accordance with Orion’s usual
payroll practices.  Executive shall be entitled to such increases in Executive’s
Base Salary, if any, as may be determined from time to time by Orion.  

(c)Cash Bonus Incentives.  Executive shall be entitled to participate in such
annual and/or long-term cash incentive compensation plans and programs of Orion
as are generally provided to the senior executives of Orion, as determined by
the Board in its discretion.  Any cash bonuses payable to Executive will be paid
at the time Orion normally pays such bonuses to its senior executives and will
be subject to the terms and conditions of the applicable annual cash incentive
compensation plans and programs, as determined by the Board in its discretion.

(d)Equity Compensation.  Executive shall be eligible to receive equity
compensation awards (which may consist of restricted stock, stock options or
other types of equity awards), as determined by the Board in its discretion
pursuant to Orion’s equity compensation plans and programs in effect from time
to time.  These awards shall be granted in the discretion of the Board, and
shall include such terms and conditions, including performance objectives, as
the Board deems appropriate.  

(e)Employee Benefits.  Executive shall be entitled to participate in Orion’s
other employee benefit plans as in effect from time to time on the same basis as
those benefits are generally made available to other senior executives of
Orion.  

6

 

--------------------------------------------------------------------------------

 

(f)Business Expenses.  Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Agreement in accordance with Orion’s expense
reimbursement policies and procedures for its senior executives, subject to
Orion’s reasonable requirements with respect to reporting and documentation of
such expenses.

(g)Other Perquisites.  Executive shall be entitled to receive the other benefits
and perquisites set forth in Exhibit A.

Any payments or benefits under this Section 3 shall be subject to payroll taxes
and other withholdings in accordance with Orion’s standard payroll practices and
applicable law.

4.Termination of Employment.  A Termination Date shall occur as follows:

(a)Executive’s employment will terminate upon Executive’s death.

(b)If Executive suffers a Disability, and if within thirty (30) days after Orion
notifies the Executive in writing that it intends to terminate Executive’s
employment because of such Disability, Executive shall not have returned to the
performance of Executive’s duties hereunder on a full-time basis, then Orion may
terminate Executive’s employment, effective immediately following the end of
such thirty (30)-day period.

(c)Orion may terminate Executive’s employment with or without Cause (other than
as a result of Disability which is governed by subsection (b)) by providing
written notice to Executive of such termination, provided however, if Orion
terminates Executive’s employment for Cause, then such written notice shall
indicate in reasonable detail the facts and circumstances alleged to provide a
basis for such termination for Cause.  If the termination is without Cause,
Executive’s employment will terminate on the date specified in the written
notice of termination.  If the termination is for Cause, the Executive shall
have thirty (30) days from the date the written notice is provided, or such
longer period as Orion may determine to be appropriate, to cure any conduct or
act, if curable (as determined by Orion), alleged to provide grounds for
termination of Executive’s employment for Cause.  If the alleged conduct or act
constituting Cause is not curable (as determined by Orion), Executive’s
employment will terminate on the date specified in the written notice of
termination.  If the alleged conduct or act constituting Cause is curable (as
determined by Orion) but Executive does not cure such conduct or act within the
specified time period, Executive’s employment will terminate on the date
immediately following the end of the cure period.  Notwithstanding the
foregoing, a determination of Cause shall only be made in good faith by Orion,
and after a Change of Control, Orion’s successor, which may terminate Executive
for Cause only after providing Executive (i) written notice as set forth above,
(ii) the opportunity to appear before the Board and provide rebuttal to such
proposed termination, and (iii) written notice following such appearance
confirming such termination.  Unless otherwise directed by Orion, from and after
the date of the written notice of proposed termination, Executive shall be
relieved of his duties and responsibilities and shall be considered to be on a
paid leave of absence pending any final action by Orion or the successor
confirming such proposed termination.

7

 

--------------------------------------------------------------------------------

 

(d)Executive may terminate his employment with or without Good Reason by
providing written notice of termination to Orion that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination.  If Executive is alleging a termination for Good Reason, Executive
must provide written notice to Orion of the existence of the condition
constituting Good Reason within ninety (90) days of the initial existence of
such condition, and Orion must have a period of at least thirty (30) days
following receipt of such notice to cure such condition.  If such condition is
not cured by Orion within such thirty (30)-day period, Executive’s termination
of employment from Orion shall be effective on the date immediately following
the end of such cure period.

5.Payments upon Termination.  

(a)Entitlement to Severance.  Subject to the other terms and conditions of this
Agreement, Executive shall be entitled to the Accrued Benefits, and to the
Severance Payment described in subsection (c), in either of the following
circumstances while this Agreement is in effect:

(i)Executive’s employment is terminated by Orion without Cause, except in the
case of death or Disability; or

(ii)Executive terminates his employment with Orion for Good Reason.

If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the Severance Payment described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived.  

(b)General Release Requirement.  Executive will not be eligible to receive any
payments or benefits under Section 5(c) until (i) Executive executes a general
release of all claims arising out of his employment with, and termination of
employment from, Orion in the form proscribed by and acceptable to Orion
(“General Release”); and (ii) the revocation period specified in such General
Release expires without such Executive exercising his right of revocation as set
forth in the General Release.

(c)Severance Payment; Timing and Form of Severance Payment.  Subject to Section
5(b) and the limitations imposed by Section 6, in lieu of any severance pay or
benefits under any severance pay plans, programs or policies, if Executive is
entitled to severance benefits, then:

(i)Orion shall pay Executive the Severance Payment (plus an amount equal to the
Executive’s annual target cash bonus opportunity as established by the Board for
the fiscal year in which Separation from Service occurs, multiplied by a
fraction, the numerator of which is the number of days that have elapsed in the
fiscal year to the date of Separation from Service and the denominator is 365)
on a ratable basis each month over the eighteen (18)-month period following the
Termination Date, or if later, the date on which the General Release is no
longer

8

 

--------------------------------------------------------------------------------

 

revocable, or if later, the date on which the amount payable under Section 6 is
determined;

(ii)Executive shall be entitled to receive premiums from Orion for COBRA
continuation coverage for the length of such coverage at the same rate as is
being charged to active employees for similar coverage; and

(iii)The vesting of Executive’s then unvested equity awards from the Company at
the date of the Executive’s Separation from Service shall be automatically
accelerated and such unvested equity awards shall be deemed to be fully vested
as of the date of Executive’s Separation from Service, but only to the extent
such equity awards would have otherwise vested within the twenty-four (24)-month
period from the date of Executive’s Separation of Service if the Executive had
continued in the employment of the Company through said vesting date(s).

All Severance Payments and other payments and benefits under this Section 5
shall be subject to payroll taxes and other withholdings in accordance with
Orion’s standard payroll practices and applicable law.  

(d)Other Termination of Employment.  If Executive’s employment terminates for
any reason other than those described in subsection (a), the Executive (or the
Executive’s estate in the event of his death), shall be entitled to receive only
the Accrued Benefits.  Executive must be terminated for Cause pursuant to and in
accordance with Section 4(c) of this Agreement in order for the consequences of
such a Cause termination to apply to Executive under any equity award agreement
with Orion to which Executive is then a party.  Orion’s obligations under this
Section 5 shall survive the termination of this Agreement.

6.Limitations on Severance Payments and Benefits.  Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
Orion (in the aggregate “Total Payments”), would constitute an “excess parachute
payment,” then the Total Payments to be made to Executive shall be reduced such
that the value of the aggregate Total Payments that Executive is entitled to
receive shall be One Dollar ($1) less than the maximum amount which Executive
may receive without becoming subject to the tax imposed by Code Section 4999 or
which Orion may pay without loss of deduction under Code Section 280G(a);
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the After-Tax Value to Executive of the Total Payments prior to
reduction in accordance herewith is greater than the After-Tax Value to
Executive of the Total Payments are reduced in accordance herewith.  For
purposes of this Agreement, the terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Code Section 280G, and
such “parachute payments” shall be valued as provided therein.  

Within twenty (20) business days following delivery of the notice of termination
or notice by Orion to Executive of its belief that there is a payment or benefit
due Executive that will result in an excess parachute payment as defined in Code
Section 280G, Executive and Orion, at Orion’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax

9

 

--------------------------------------------------------------------------------

 

counsel selected by Orion’s independent auditors and acceptable to Executive in
Executive’s sole discretion, which opinion sets forth: (A) the amount of the
Executive’s “annualized includible compensation for the base period” as defined
in Code Section 280G(d)(1), (B) the amount and present value of Total Payments,
(C) the amount and present value of any excess parachute payments without regard
to the limitations of this Section 6, (D) the “After-Tax Value” of the Total
Payments if the reduction in Total Payments contemplated under this Section 6
did not apply, and (E) the After-Tax Value of the Total Payments taking into
account the reduction in Total Payments contemplated under this Section 6.  For
purposes of determining the After-Tax Value of Total Payments, (I) Executive
shall be deemed to pay federal income taxes and employment taxes at the highest
marginal rate of federal income and employment taxation in the calendar year in
which the Severance Payment is to be made and state and local income taxes at
the highest marginal rates of taxation in the state and locality of Executive’s
domicile for income tax purposes on the date the Severance Payment is to be
made, net of the maximum reduction in federal income taxes that may be obtained
from deduction of such state and local taxes, and (II) a reasonable compensation
analysis and valuation will be performed, to the extent it would increase the
Executive’s After-Tax Value of Total Payments, of the value of the Executive’s
restrictive covenants under Section 8 hereof (and any other restrictive
covenants applicable to the Executive).  Such opinion shall be dated as of the
Termination Date and addressed to Orion and Executive and shall be binding upon
Orion and Executive and upon which Orion and Executive may fully rely.  If such
opinion determines that there would be an excess parachute payment and that the
After-Tax Value of the Total Payments taking into account the reduction
contemplated under this Section is greater than the After-Tax Value of the Total
Payments if the reduction in Total Payments contemplated under this Section did
not apply, then the Severance Payment hereunder or any other payment determined
by such counsel to be includible in Total Payments shall be reduced or
eliminated as specified by Executive in writing delivered to Orion within five
(5) business days of Executive’s receipt of such opinion or, if Executive fails
to so notify Orion, then as Orion shall reasonably determine, so that under the
bases of calculations set forth in such opinion there will be no excess
parachute payment.  If such legal counsel so requests in connection with the
opinion required by this Section, Executive and Orion shall obtain, at Orion’s
expense, and the legal counsel may rely on in providing the opinion, the advice
of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by
Executive.  Notwithstanding the foregoing, the provisions of this Section 6,
including the calculations, notices and opinions provided for herein, shall be
based upon the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 3 and (2) any other
compensation, including but not limited to the Accrued Benefits earned prior to
the date of Executive’s Separation from Service by the Executive pursuant to the
Company’s compensation programs if such payments would have been made in the
future in any event, even though the timing of such payment is triggered by the
Change of Control or the Executive’s Separation from Service.

7.Covenants by Executive.

(a)Nondisclosure of Third Party Confidential Information.  During Executive’s
employment with Orion and after the Termination Date, Executive shall not use or
disclose Third Party Confidential Information for as long as the relevant third
party has required Orion to maintain its confidentiality, or for so long as
required by applicable law, whichever period is longer.  This prohibition does
not prohibit Executive’s use of

10

 

--------------------------------------------------------------------------------

 

general skills and know-how acquired during and prior to employment by Orion, as
long as such use does not involve the use or disclosure of Third Party
Confidential Information.  This prohibition also does not prohibit the
description by Executive of Executive’s employment history and duties, for work
search or other purposes, as long as such use does not involve the use or
disclosure of Third Party Confidential Information.  

(b)Non-disclosure of Trade Secrets.  During Executive’s employment and after the
Termination Date, Executive shall not use or disclose Orion’s Trade Secrets so
long as they remain Trade Secrets.  Nothing in this Agreement shall limit either
Executive’s statutory and other duties not to use or disclose Orion’s Trade
Secrets, or Orion’s remedies in the event Executive uses or discloses Orion’s
Trade Secrets.

(c)Obligations Not to Disclose or Use Confidential Information.  Except as set
forth herein or as expressly authorized in writing on behalf of Orion, Executive
agrees that while Executive is employed by Orion and during the two (2)-year
period commencing on the Termination Date, Executive will not use or disclose
(except in discharging Executive’s job duties with Orion) any Confidential
Information, whether such Confidential Information is in Executive’s memory or
it is set forth electronically, in writing or other form.  This prohibition does
not prohibit Executive’s disclosure of information after it ceases to meet the
definition of “Confidential Information,” or Executive’s use of general skills
and know-how acquired during and prior to employment by Orion, so long as such
use does not involve the use or disclosure of Confidential Information; nor does
this prohibition restrict Executive from providing prospective employers with an
employment history or description of Executive’s duties with Orion, so long as
Executive does not use or disclose Confidential Information.  Notwithstanding
the foregoing, if Executive learns information in the course of employment with
Orion which is subject to a law governing confidentiality or non-disclosure,
Executive shall keep such information confidential for so long as required by
law, or for two (2) years after the Termination Date, whichever period is
longer.

(d)Return of Property; No Copying or Transfer of Documents.  All equipment,
books, records, papers, notes, catalogs, compilations of information, data
bases, correspondence, recordings, stored data (including data or files that
exist on any personal computer or other electronic storage device), software,
and any physical items, including copies and duplicates, that Executive
generates or develops or which come into Executive’s possession or control,
which relate directly or indirectly to, or are a part of Orion’s (or its
customers’) business matters, whether of a public nature or not, shall be and
remain the property of Orion, and Executive shall deliver all such materials and
items, and any and all copies of them, to Orion on the Termination Date.  During
employment or after the Termination Date, Executive will not copy, duplicate, or
otherwise reproduce, or permit copying, duplicating, or reproduction of Orion
documents or writings, whether stored on paper, magnetic tape, CD,
electronically, or otherwise, including but not limited to notes, notebooks,
letters, blueprints, manuals, drawings, sketches, specifications, formulas,
financial documents, business plans, and the like, or any other documentation
owned or originated by Orion and relating to Orion’s business which, from time
to time, may have come into Executive’s possession, custody, or control as a
result of or in the course of Executive’s employment with Orion, without the
express written consent of Orion, or, as

11

 

--------------------------------------------------------------------------------

 

a part of Executive’s duties performed hereunder for the benefit of
Orion.  Executive expressly covenants and warrants, upon the Termination Date
for any reason (or no reason), that Executive shall promptly deliver to Orion
any and all originals and copies in Executive’s possession, custody, or control
of any and all said property, documents or writings, and that Executive shall
not make, retain, or transfer to any third party any copies thereof.  In the
event any Confidential Information or Trade Secrets are stored or otherwise kept
in or on a computer hard drive or other storage device owned by or otherwise in
the possession or control of Executive (collectively, “Executive Storage
Device”), upon the Termination Date, Executive will present to Orion for
inspection and removal of all information regarding Orion (including but not
limited to Confidential Information or Trade Secrets) stored on any Executive
Storage Device.

(e)Duty of Loyalty.  During employment with Orion, Executive shall owe Orion an
undivided duty of loyalty, and shall take no action adverse to that duty of
loyalty.  Executive’s duty of loyalty to Orion includes but is not limited to a
duty to promptly disclose to Orion any information that might cause Orion to
take or refrain from taking any action, or which otherwise might cause Orion to
alter its behavior.  Without limiting the generality of the foregoing, Executive
shall promptly notify Orion at any time that Executive decides to terminate
employment with Orion or enter into competition with Orion, as Orion may decide
at such time to limit, suspend, or terminate Executive’s employment or access to
Orion’s Confidential Information, Trade Secrets, or customer relationships.

(f)Limited Restriction on Sales to a Restricted Customer.  For eighteen (18)
months following the Termination Date, for whatever reason, Executive shall not
sell or solicit the sale of a Competing Product to a Restricted Customer and
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Restricted
Customer.  

(g)Limited Restriction on Sales to a Strategic Customer.  For eighteen (18)
months following the Termination Date, for whatever reason, Executive shall not
sell or solicit the sale of a Competing Product to a Strategic Customer and
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Strategic Customer.  

(h)Limited Restriction on Sales in the Restricted Territory.  For eighteen (18)
months following the Termination Date, for whatever reason, Executive shall not
perform Services as part of or in support of the business of selling, soliciting
the sale of or providing Competing Products in the Restricted Territory.  

(i)Limited Restriction on Design, Development, Production and Testing Activities
in the Restricted Territory.  For eighteen (18) months following the Termination
Date, for whatever reason, Executive shall not perform Services as part of or in
support of the business of designing, testing, developing or producing Competing
Products for sale in the Restricted Territory.  

12

 

--------------------------------------------------------------------------------

 

(j)Non-solicitation of Key Employees.  For eighteen (18) months following the
Termination Date, for whatever reason, Executive shall not, without the prior
written consent of Orion, solicit a Key Employee to engage in competition with
Orion, unless such Key Employee has already ceased employment with Orion.  This
shall not bar any Key Employee of Orion from applying for or accepting
employment with any person or entity.

(k)Disclosure and Assignment to Orion of Inventions and Innovations.

(i)Executive agrees to disclose and assign to Orion as Orion’s exclusive
property, all inventions and technical or business innovations, including but
not limited to all patentable and copyrightable subject matter (collectively,
the “Innovations”) developed, authored or conceived by Executive solely or
jointly with others during the period of Executive’s employment with Orion,
including during Executive’s employment with Orion prior to the date of this
Agreement, (1) that are along the lines of the business, work or investigations
of Orion to which Executive’s employment relates or as to which Executive may
receive information due to Executive’s employment with Orion, or (2) that result
from or are suggested by any work which Executive may do for Orion or (3) that
are otherwise made through the use of Orion time, facilities or materials.  To
the extent any of the Innovations is copyrightable, each such Innovation shall
be considered a “work for hire.”  Notwithstanding anything to the contrary
above, “Innovations” shall not include (and the provisions of this Section 7(k)
shall not apply to) any Innovations developed, authorized or conceived by
Executive in connection with his academic endeavors, even if such Innovations
were developed, authorized or conceived by Executive during his period of
employment with Orion.

(ii)Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at Orion’s expense), during and subsequent to Executive’s
employment, to enable Orion to obtain for itself or its nominees, all right,
title, and interest in and to patents, copyrights, trademarks or other legal
protection for such Innovations in any and all countries.

(iii)Executive agrees to make and maintain for Orion adequate and current
written records of all such Innovations;

(iv)Upon the Termination Date, Executive agrees to deliver to Orion promptly all
items which belong to Orion or which by their nature are for the use of Orion
employees only, including, without limitation, all written and other materials
which are of a secret or confidential nature relating to the business of Orion.

(v)In the event Orion is unable for any reason whatsoever to secure Executive’s
signature to any lawful and necessary documents required, including those
necessary for the assignment of, application for, or prosecution of any United
States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Orion and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in

13

 

--------------------------------------------------------------------------------

 

Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the assignment, prosecution, and
issuance of letters patent or registration of copyright thereon with the same
legal force and effect as if executed by Executive.  Executive hereby waives and
quitclaims to Orion any and all claims, of any nature whatsoever, which
Executive may now have or may hereafter have for infringement of any patent or
copyright resulting from any such application.

(l)(n)Remedies Not Exclusive.  In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of Orion and
that damages, if any, and remedies of law for such breach may be inadequate and
indeterminable.  Orion, upon Executive’s breach of this Section 7, shall
therefore be entitled (in addition to and without limiting any other remedies
that Orion may seek under this Agreement or otherwise at law or in equity) to
(1) seek from any court of competent jurisdiction equitable relief by way of
temporary or permanent injunction and without being required to post a bond, to
restrain any violation of this Section 7, and for such further relief as the
court may deem just or proper in law or equity, and (2) in the event that Orion
shall prevail, its reasonable attorney’s fees and costs and other expenses in
enforcing its rights under this Section 7.  

(m)Severability of Provisions.  If any restriction, limitation, or provision of
this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent possible within the bounds of the law.  If any phrase, clause or
provision of this Section 7 is declared invalid or unenforceable by a court of
competent jurisdiction, such phrase, clause, or provision shall be deemed
severed from this Section 7, but will not affect any other provision of this
Section 7, which shall otherwise remain in full force and effect.  The
provisions of this Section 7 are each declared to be separate and distinct
covenants by Executive.

(n)Limits on Confidentiality Requirements.

(i)Nothing in this Agreement is intended to discourage or restrict the Executive
from communicating with, or making a report with, any governmental authority
regarding a good faith belief of any violations of law or regulations based on
information that the Executive acquired through lawful means in the course of
the Executive’s employment, including such disclosures protected or required by
any whistleblower law or regulation of the Securities and Exchange Commission,
the Department of Labor, or any other appropriate governmental authority.

(ii)Nothing in this Agreement is intended to discourage or restrict the
Executive from reporting any theft of Trade Secrets pursuant to the Defend Trade
Secrets Act of 2016 (the “DTSA”) or other applicable state or federal law.  The
DTSA prohibits retaliation against an employee because of whistleblower activity
in connection with the disclosure of Trade Secrets, so long as any such
disclosure is made either (i) in confidence to an attorney or a federal, state,
or local government

14

 

--------------------------------------------------------------------------------

 

official and solely to report or investigate a suspected violation of the law,
or (ii) under seal in a complaint or other document filed in a lawsuit or other
proceeding.

(iii)If the Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, the Executive should report such activity through the Company’s
Whistle Blower Policy (as provided in the Employee Handbook and/or any other
then applicable policies and procedures of the Company) or Compliance
Hotline.  This Agreement is in addition to and not in lieu of any obligations to
protect the Company’s Trade Secrets and Confidential Information pursuant to the
Employee Handbook and/or any other then applicable policies and procedures of
the Company and Code of Business Conduct and Ethics for Directors and
Employees.  Nothing in this Agreement shall limit, curtail or diminish the
Company’s statutory rights under the DTSA, any applicable state law regarding
trade secrets or common law.

8.Notice.  Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address on file at the Company and to Orion with attention
to the Chief Executive Officer of Orion.  Either party may change its address by
written notice in accordance with this paragraph.

9.Set Off; Mitigation.  Orion’s obligation to pay Executive any amounts and to
provide any of the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to Orion provided, that
notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to the
offset by any other amount unless otherwise permitted by Code Section
409A.  However, Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment or
otherwise.

10.Benefit of Agreement.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns.  Orion will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Orion to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
Orion would be required to perform it if no such succession had taken place.  As
used in this Agreement, “Orion” shall mean Orion as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11.Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
the Executive and Orion, including any dispute as to the calculation of the
Executive’s Accrued Benefits, Base Salary, bonus amount or any Severance Payment
hereunder, shall be submitted to arbitration in Milwaukee, Wisconsin, in
accordance with the procedures of the American Arbitration Association.  The
determination of the arbitrator shall be conclusive and binding on Orion and the
Executive, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  

15

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, both Executive and Orion may seek to obtain
injunctive relief in a Wisconsin court of competent jurisdiction pending
arbitration.

12.Applicable Law and Jurisdiction.  This Agreement is to be governed by and
construed under the laws of the United States and of the State of Wisconsin
without resort to Wisconsin’s choice of law rules.  Each party hereby agrees
that the forum and venue for any legal or equitable action or proceeding arising
out of, or in connection with, this Agreement will lie in the appropriate
federal or state courts in the State of Wisconsin and specifically waives any
and all objections to such jurisdiction and venue.

13.Section 409A Compliance

(a).  This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code (“Section 409A”).  Orion shall undertake to administer,
interpret, and construe this Agreement in a manner that does not result in the
imposition to the Executive of additional taxes or interest under Section 409A
of the Code.  If a payment obligation under this Agreement arises on account of
the Executive’s Separation from Service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Board), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such Separation from Service
shall accrue without interest and shall be paid within fifteen (15) days after
the end of the six-month period beginning on the date of such separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.  

14.Captions and Paragraph Headings.  Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and will not be
used in construing it.

15.Invalid Provisions.  Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

16.No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

17.Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes the
Prior Agreement and any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Executive by
Orion.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding.

16

 

--------------------------------------------------------------------------------

 

18.Modification.  This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Orion and Executive.

19.Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

17

 

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement is effective as of the Effective Date set forth above.

EXECUTIVE

 

 

 

/s/ Scott Green

Name: Scott Green

 

 

 

ORION ENERGY SYSTEMS, INC.

 

 

 

By:/s/ Michael W. Altschaefl

Michael W. Altschaefl

Chief Executive Officer

 

--------------------------------------------------------------------------------

 

EXHIBIT A


Benefits and Perquisites*

* Note: The listed benefits and perquisites are in addition to those generally
made available to all other senior executives of Orion under Orion’s employee
benefit plans (other than annual and long-term incentive plans, which are
addressed in Section 3 of the Agreement) as in effect from time to time.
Executive is entitled to participate in such benefit plans on the same basis as
those benefits are generally made available to other senior executives of Orion.
Currently, such company-wide benefits include: (i) 401(k) Plan; (ii) group short
term disability insurance; and (iii) group health and prescription drug
insurance.

 

 

 

 

Benefit

  

Amount

 

 

1. Life Insurance

  

$1,000,000 (face value)

 

 

2. Health/Prescription Drug Reimbursement

  

Reimbursed by Company Per Current Practice

 

 

3. Group Long Term Disability Insurance

  

Reimbursed by Company Per Current Practice

 

 

4. Automobile Allowance

  

$1,000 per month

 

 

 

 

 

 

